DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s RCE with amendment/remarks filed 04/14/2022. Claims 1, 3-6, 8, 9, 14-16, and 18-20 have been amended. No claims have been cancelled and no claims have been newly added. Accordingly, claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 04/14/2022, with respect to the 35 U.S.C. 103 rejection have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1, 5, 14, and 20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The limitation of independent claims 1, 14, and 20: “A method comprising:AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 6 Application Number: 16/271,155Dkt: 4872.109US1Filing Date: February 8, 2019Title: OPTIMIZED ISSUE REPORTING SYSTEMreceiving, by a networked system, an indication of an issue based on a selection of an issue icon from one or more issue icons presented on a navigation user interface on a user device of a user, each issue icon representing a different issue type to be reported; in response to receiving the indication , inferring a location associated with the issue; determining, based on a type of the issue being reported, whether to trigger a severity analysis that determines severity of the issue, the severity analysis comprising: detecting a number of users reporting the issue at the inferred location; accessing trace data for the number of users; based on the trace data, determining a speed or time to travel through the inferred location for each of the number of users; and based on the speed or time to travel, determining the severity of the issue; and updating a database with the issue and the inferred location. “ The combined limitations as recited above are not anticipated nor made obvious by the prior art on record.

The prior art reference Joshua May US20190147260 (henceforth May) discloses a selectable reporting icon to report an issue along the route being navigated, and receiving an indication of an issue based on a selection of an issue icon from one or more icons presented on a navigation user interface on a user device of a user, wherein each issue icon represents a different issue type to be reported. Furthermore, May discloses inferring a location associated with the issue. However, none of the prior art on record discloses “determining, based on a type of the issue being reported, whether to trigger a severity analysis that determines severity of the issue, the analysis comprising: detecting a number of users reporting the issue at the inferred location; accessing trace data for the number of users; based on the trace data, determining a speed or time to travel through the inferred location for each of the number of users; and based on the speed or time to travel, determining the severity of the issue.” The prior art on record Scofield et al. US20130132434A1 (henceforth Scofield) discloses “detecting a number of users reporting the issue at the inferred location; accessing trace data for the number of users; based on the trace data, determining a speed or time to travel through the inferred location for each of the number of users; and based on the speed or time to travel, determining the severity of the issue.” However, Scofield fails to disclose the limitation of “determining, based on a type of the issue being reported, whether to trigger a severity analysis that determines severity of the issue”. A severity analysis based on a type of the issue being reported is not disclosed in Scofield nor in any of the prior art on record. Therefore, this claimed limitation and in combination with the other elements in the independent claims are not anticipated nor made obvious by any of the prior arts on record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669